Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 1 of 6 PageID #: 572




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 PATRICIA A. CAMPBELL,                           )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )    No. 2:20-cv-00293-JRS-DLP
                                                 )
 VALTRANS EXPRESS, INC.,                         )
 AMERIFREIGHT SYSTEMS, LLC,                      )
 DANIEL ALVAREZ,                                 )
 DEDICATED FATIME EXPRESS, LLC                   )
 d/b/a DFX LLC,                                  )
                                                 )
                             Defendants.         )

                                           ORDER

         This matter comes before the Court on the Plaintiff's Motion for Leave to File

 Second Amended Complaint, Dkt. [81]. For the reasons discussed herein, Plaintiff's

 motion is GRANTED.

    I.      Background

         On June 5, 2020, Plaintiff initiated this action, arguing that she was severely

 and permanently injured from a car accident that occurred on July 27, 2019 due to

 the negligence of Defendants Daniel Alvarez, Valtrans Express, Inc., and

 Amerifreight Systems, LLC. (Dkt. 1). On January 20, 2021, Plaintiff amended her

 complaint, with Defendants' consent, for the sole purpose of adding Defendant

 Dedicated Fatime Express, LLC d/b/a DFX LLC. (Dkts. 35, 36). The parties' case

 management plan was entered on May 7, 2021, which set a deadline of July 20,

 2021 for all motions for leave to amend pleadings to be filed. (Dkt. 72 at 4). On July



                                             1
Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 2 of 6 PageID #: 573




 16, 2021, Plaintiff filed the present Motion for Leave to Amend in order to add a

 request for punitive damages. (Dkt. 81). On July 26, 2021, Defendants Valtrans and

 Amerifreight filed a response in opposition, and on July 27, 2021 Plaintiff filed her

 reply brief. (Dkts. 83, 84). Defendants Alvarez and Fatime did not file responses.

 The motion is now fully briefed and ripe for decision.

    II.      Legal Standard

          After the opportunity to amend the pleadings as a matter of course has

 passed, a party may amend a complaint only with the consent of the opposing party

 or leave of the court. Fed. R. Civ. P. 15(a). Generally, motions to amend pleadings

 are treated favorably under Rule 15's liberal amendment policy. See id. Leave to

 amend should be "freely given," absent considerations such as "undue delay, bad

 faith or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice to the opposing

 party by virtue of allowance of the amendment, and futility of amendment." Foman

 v. Davis, 371 U.S. 178, 182 (1962).

          Here, Defendants oppose Plaintiff's Motion for Leave to Amend on the

 grounds that the proposed amendment to add punitive damages is unsupported by

 clear and convincing evidence and not permitted in cases of vicarious liability. (Dkt.

 83). Essentially, Defendants argue that Plaintiff's proposed amendment is futile. An

 amendment is futile if the amended pleading would not survive a motion to dismiss.

 McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014). To survive a

 motion to dismiss, the amended complaint must "contain sufficient factual matter,



                                            2
Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 3 of 6 PageID #: 574




 accepted as true, to 'state a claim to relief that is plausible on its face.'" Id. at 685

 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Before denying a motion to

 amend, however, it should be "clear" that the proposed amended complaint "is

 deficient" and would not survive such a motion. Johnson v. Dossey, 515 F.3d 778,

 780 (7th Cir. 2008); see Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. &

 Nw. Ind., 786 F.3d 510, 519-20 (7th Cir. 2015) ("Unless it is certain from the face of

 the complaint that any amendment would be futile or otherwise unwarranted, the

 district court should grant leave to amend.") (quoting Barry Aviation Inc. v. Land

 O'Lakes Mun. Airport Comm'n, 377 F.3d 682, 687 (7th Cir. 2004)).

    III.    DISCUSSION

        As mentioned previously, Plaintiff's operative complaint brought claims of

 negligence, respondeat superior, and willful and wanton conduct against the four

 named defendants and sought a range of compensatory damages. (See Dkt. 36). In

 the proposed amended complaint, Plaintiff adds a paragraph related to Defendant

 Alvarez's alleged distracted driving and a request for punitive damages. (Dkt. 81-1).

 Defendants contend that the factual allegations as pleaded have failed to meet the

 clear and convincing standard for an award of punitive damages and thus that they

 are not liable for any punitive damage awards. 1 (Dkt. 83 at 7). Taken together,



 1 Defendants also make a remark that Indiana law does not support an award of punitive damages
 for a truck driver's employer, seemingly in an attempt to claim that punitive damages are not
 available in this case. (Dkt. 83 at 6). This assertion is undeveloped and thus waived. Williams v. Bd.
 of Educ. of City of Chicago, 982 F.3d 495, 511 (7th Cir. 2020) (finding perfunctory and undeveloped
 arguments that are unsupported by pertinent authority waived). Moreover, Defendants' assertion
 is also, questionable. Infinity Prod., Inc. v. Quandt, 775 N.E.2d 1144, 1154 (Ind. Ct. App. 2002),
 rev'd on other grounds, 810 N.E.2d 1028 (Ind. 2004) (finding employers are responsible for
 compensatory and punitive damages for an employee's actions).

                                                   3
Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 4 of 6 PageID #: 575




 these arguments suggest that the Plaintiff's proposed amendment is futile.

 Defendants contend that Plaintiff has only cited one fact to support her claim of

 willful and wanton conduct that could potentially result in an award of punitive

 damages – the additional paragraph related to Defendant Alvarez's distracted

 driving – and that Plaintiff has not demonstrated that the Defendants knew or

 approved of this driving behavior. (Id.). Plaintiff maintains that she has satisfied

 the notice pleading standard and the Court's liberal stance on amending pleadings

 should prevail. (Dkt. 84).

        First, the Court notes that the "clear and convincing" standard is used for

 trial purposes, and not beforehand. See Bandido's, Inc. v. J. Gazette Co., 575 N.E.2d

 324, 326-27 (Ind. Ct. App. 1991). Instead, Plaintiff must only satisfy the notice

 pleading standard at this stage of the case. Second, contrary to the Defendants'

 argument, both the operative and proposed amended complaint each contain over

 twenty stated allegations that would support a claim for willful and wanton conduct

 and punitive damages. (Dkt. 6 at 4-19; Dkt. 81-1 at 4-19). The Court finds these

 twenty-one distinct alleged policy violations sufficient at the pleading stage to

 justify a potential claim for punitive damages.

       Defendants have essentially invited the Court to move beyond the Plaintiff's

 notice allegations in the proposed amended complaint to make a determination as to

 the merits of the Plaintiff's claims. That is to say, Defendants want this Court to

 review the complaint and decide whether those factual allegations constitute clear

 and convincing evidence sufficient to justify punitive damages. However, "[f]utility,



                                            4
Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 5 of 6 PageID #: 576




 in the context of Rule 15, refers to the inability to state a claim, not the inability of

 the plaintiff to prevail on the merits." Gorss Motels, Inc. v. Brigadoon Fitness Inc.,

 No. 1:16-cv-330-HAB, 2020 WL 2570046, at *3 (N.D. Ind. May 21, 2020). Therefore,

 the Defendants' attempt to persuade the Undersigned to apply the clear and

 convincing standard, one reserved for trial, at the pleading stage, fails. The

 Undersigned declines to weigh the evidence and "invade the province of the trier of

 fact." Bandido's, 575 N.E.2d at 327.

          When accepted as true, the Plaintiff's proposed amended complaint provides

 the Court with sufficient facts to plausibly allege conduct reckless and wanton

 enough to justify an award of punitive damages. This is all that is required at this

 stage of the proceedings. Accordingly, the Court, applying the liberal standard for

 amending pleadings, finds that Plaintiff's proposed amended complaint is sufficient

 to survive Defendants' futility argument.

    IV.      CONCLUSION

          For the reasons discussed above, the Court GRANTS the Plaintiff's

 Motion for Leave to File Second Amended Complaint, Dkt. [81]. Plaintiff is directed

 to file the Amended Complaint within three (3) days from the date of this Order.

          So ORDERED.



          Date: 8/25/2021




                                             5
Case 2:20-cv-00293-JRS-DLP Document 85 Filed 08/25/21 Page 6 of 6 PageID #: 577




 Distribution:

 All ECF-registered counsel of record via email.




                                          6
